DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 46, 57-63, 65-69, 72 and 75, under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more, is withdrawn.  The amendments require that the modified human cell also comprise Cas9 and/or one or more gRNAs, which is not found in human cells in nature and amounts to a marked distinction from the natural counterpart. 
The rejection of claim(s) 46, 57-60, 63, 65, and 67-69, under 35 U.S.C. 102(a)(1) AND 102 (a)(2) as being anticipated by by Cost (US 2014/0093913; or record in IDS), is withdrawn.  The amendments cancel some of the above claims or amendment them to depend upon claim 72, which is not part of the rejection.
The rejection of claim(s) 46, 57-60, 63, 65, and 67-69, under 35 U.S.C. 102(a)(1) AND 102 (a)(2) as being anticipated by by Cost (US 2014/0093913; or record in IDS), is withdrawn.  The amendments cancel some of the claims or amendment them to depend upon claim 72, which is not part of the rejection.
The rejection of claims 46, 57-62, 69, 72, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 8-10 of U.S. Patent No. 10,738,305 B2 in view of   . Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate or recite an obvious variant of the instant claims.  The rejection is being withdrawn because the patent discloses a method of making a cell with a genetic modification in a specific sequence (SEQ ID NO:139).  This sequence does not appear to overlap with the elected sequence under consideration.  As such the rejection is withdrawn.  However, if additional SEQ ID NO: are rejoined in further prosecution, it may be possible that this rejection will need to be reinstated.

The following rejection of record is modified to take into consideration the amendments to the claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-59, 62, 63, 65, 67-69, 72, 75, and 77, as amended, or previously presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (WO 2013/126794 A1 of record in IDS 8/14/2017; of record in IDS), alternatively Cost (US 2014/0093913).
Regarding amended independent claims 72, 75, and 77, by species election, SEQ ID NO:161,310 was searched.  Neither Bender nor Cost expressly teach this sequence as one of the loci comprising complementary to a nucleic acid of SEQ ID NO:161,310 or a gRNA comprising space sequence of SEQ ID NO:161,310.  However, these SEQ ID NOS: represent target sequence within the genome of human cells and thus the target sequences present in the human cells of Bender and Cost as well.  
While Bender and Cost do not expressly disclose the primary sequences of the claimed SEQ ID NOS, Bender identifies the same target sequences for deletion by describing their location in the delta-globulin region and specify gRNA based on those target sequences.  
Bender teaches the recent understanding of the CRISPER system has led to the development of a powerful tool that allows for genome editing of human hematopoietic stem cells (HSCs), which can be employed in composition and method for the treatment of hemoglobinopathies that are disclosed herein: (a) to disrupt a Bcl11a coding region; (b) to disrupt a HbF silencing DNA regulatory element or pathway, such as a Bcl11a-regulated HbF silencing region; (c) to mutate one or more gamma-globin gene promoter(s) to achieve increased expression of a gamma -globin gene; (d) to mutate one or more 𝛿-globin gene promoter(s) to achieve expression of a gamma-globin gene and increase expression of HbF; and/or to correct one or more β-globulin gene mutations (p.47, Example 7, [00173]; p. 54 example 10 use human HSCs).  
Bender further teaches a development of human codon optimized Cas9 gene and protein sequences that generate double stranded breaks at specific locations  which are determined by a RNA-guide sequence (p.48, [00174] and [00175]).  
Bender teaches in Table 8 (p. 49-50), guide RNA GGN20GG-H which targets upstream (3’ DSB locus) of the Bcl11a binding peak which can be used with guide RNA GGN20GG-E or –F which target downstream of the Bcl22a binding peak (5’DSB locus) that is used to delete the entire Bcl11a ChIP peak and surrounding sequences. Additional sequences GGN20GG-B to –D and G target additional sequences proximal to this region.  It is noted that the combined use of these guide RNA corresponds to HPFH-4 deletion and with 3’boundary of the deletion is proximal to Chr11:5196709 and 5’ boundary proximal to CH11:5239223.  Further, the deletion between Chr11:5196709 and 5’ boundary proximal to CH11:5239223 also includes a partial deletion of CH11:5233055-5240389 which corresponds to the Corfu long. The boundaries of the deletion disclosed by Bender deletes most of Corfu long (-~1kb).  Also encompasses a Corfu deletion as claimed. Thus Bender discloses the claimed modified human cell produced by the claimed gene editing method.
Similarly Cost teaches targets site for the development of ZNF in Table 1A for HPFH associated mutation to induced mutations in the wild type cells that made would result in deletions in the Hbf silencing region where both Corfu large and small are located.  Bender does teach a partial deletion that appears to remove BCL11A binding and Cost deletes this BCL11A bind regions that effectively increases gamma-globulin.  
Since both Bender and Cost expressly teach the HbF silencing regions where the Corfu deletions are found and provide the sequence for this region.  The sites of targeting by the gRNA are finite and known.  Thus it would have been obvious to an artisan of ordinary skill in the art using well established molecular biology means, and those taught by Bender and also Cost, to any choose sequences within HbF silencing region from a finite number of predictable sequences to arrive the limitations SEQ ID NO:161,310 and the limitations of claims 62, 63, 65, 67-69.  An artisan would have a reasonable expectation because again, Bender and Cost provide the HbF silencing region sequence, means identifying targeting sequence, as well as making gRNA sequences.  Thus, Bender and alternatively Cost render the claims obvious.
Regarding amended claim 57, Bender teaches increasing expression of gamma-globin and/or HbF relative to an unmodified human cell as discussed above (see correction discussion) and (p.47, Example 7, [00173]; p. 54 example 10 use human HSCs).  
Regarding amended claim 58, Bender teaches the human progenitor cell is an isolated progenitor cell for administering to a patient with hemopathology as discussed above.
Regarding amended claim 59, Bender teaches an isolated HSC as discussed above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and E are applicable. The claimed method was known in the art at the time of filing as indicated by Bender and Cost. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.



Response to Arguments
Applicant's arguments filed 10/15/2022 have been fully considered but they are not persuasive. 
Applicant traverses this rejection stating neither Bender not Cost are not sufficient to establish obviousness.  Applicant submits that neither of the cited references provide a finite number of identified and predictable potential solutions for obtaining a cell having deletions or insertions at the specifically recited sequences, particularly not in a chromosomal sequence that is complementary to a nucleic acid sequence of SEQ ID NO:161,310.  Applicant asserts that there are hundreds, if not thousands of potential discrete chromosomal sequences that could be targeted using one or more gRNAs within the HbF silencing regions of the delta/beta-globin region of human chromosome 11.  The potential chromosomal sequences do not represent a finite number of identified and predictably possible solutions.  The listing of chromosomal sequences to be targeted is not finite in part because there are numerous ways to generate listings of potential chromosomal sequences.  Potential chromosomal sequences could be determined according to chromosomal position and/or length of the sequence itself.  Furthermore, potential chromosomal sequences are not predictable because a person of ordinary skill in the art would not been able to predict whether any discrete chromosomal sequences could necessarily be effectively targeted using Cas9/gRNA methodologies to produce a modified cell as claimed.
In response, Examiner recognizes that the potential chromosomal target sequences are a large number of sequences.  However, Examiner does not agree that it is not finite.  Bender and Cost both identify finite regions comprising the claimed Corfu and HPFH sequences represented in the claims as SEQ ID NOS.  Since the chromosomal target regions in Bender and Cost have finite sequence limits, the number of target sequences, albeit a very large number, is finite.  As for identified sequences, the sequences claimed as target sequences are within the chromosomal regions delineated by Bender and Cost.  Bender and Cost also provide methods of identifying and testing chromosomal target regions.  As such, Bender and Cost provide predictable means of searching for any and all target sequences that fall within their disclosed chromosomal regions including SEQ ID NO:161,310.  Also, while Applicant asserts unpredictability, Applicant has not provided sufficient evidence to demonstrate that Bender and Cost in combination would not arrive at the instant claims.  Bender and Cost provide sufficient evidence that the target regions of the claims are well studied delta-globulin sequences, both wild-type and mutations, and are well defined in the art.  Bender and Cost demonstrate that multiple groups have been looking for means of modifying these particular sequences using gene editing tools established in the art, including CRISPR-Cas9.  Bender and Cost are using identified target sequences that are in the same defined chromosomal regions as the claims and provide method to make guide RNAs.  Bender also provide means of developing and testing these gRNA with CRISP-Cas9 in HSC.  Thus, absent evidence to the contrary, Bender and Cost would impart a predictable outcoming providing modified human cells as claimed.
Applicant asserts that the data in Bender is limited to a small number of homing endonucleases, and there is not data presented that demonstrates the function of any Cas9 endonucleases and gRNA to produce a genetically modified cell.  The data in Cost is similarly lacking with respect to the demonstrated function of any Cas9 endonucleases and gRNA to produce a genetically modified cell.  Cost instead includes data exclusively for zinc [finger] proteins.  Furthermore, despite Examiner’s statement that Bender and Cost contain the specific guidance needed for one of ordinary skill in the art to have a reasonable expectation of success, there is very little discussion of Cas9/gRNA technologies in either reference and an incredibly small number of proposed gRNA sequences (fewer than five proposed sequence in Bender and Cost combined), none of which are tested.  Thus, a person of ordinary skill in the art would not have been led to the design of gRNAs to generate a modified cell as claimed from the teachings of Bender and Cost and would not have a reasonable expectation of success in selecting any particular chromosomal sequence for targeting with Cas9/gRNA technology.
In response, reasonable expectation of success is not determined by the amount of data or reduction to practice provided by a disclosure of a claimed invention but rather by adequate guidance provided by the disclosure.  Bender provides target sequences within the same chromosomal regions as the claimed targeting sequences.  Bender discloses working examples regarding specific cell, Cas9, and gRNA development to produce the same type of modified human cells as discussed above.  Also see Example 7 and 8 on pages 47 to 58 of Bender.  Bender teaches a means to test these the effectiveness and targeting efficiency of Cas9/gRNA systems in the chromosomal target regions of the claims.  See examples 9 and 10 on pages 52-56.  Cost contemplates the use of CRISP-Cas9 and also teaches additional target sequences that lie in the same region as the claimed chromosomal target sequences, as discussed above.  As such, adequate description of a means to arrive at the claimed invention is provided in these prior arts.  Further, Applicant has not provided any evidence that the target sequences and chromosomal regions identified in Bender and Cost, as well as the disclosed CRISP-Cas9 and guidance sequences, will not function as taught by Bender and Cost.  Thus, absence such evidence, an artisan would reasonable expect the highly specific teachings and guidance provided by Bender and Cost would be reasonably successful in functioning in a manner that would arrive at an obvious variant of the claimed invention.
Since the teachings of Bender and Cost are still applicable to the amended claims and Applicant’s argument were not persuasive in overcoming the obviousness rejection, the rejection of record is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(2)  Claims 57-59, 62-63, 65, 67-69, and 72-77, as amended or previously presented, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 and 78-87 of copending Application No. 15/550,954 because the copending claim recites a species of the instant claim. 
Regarding amended independent claim 72, both the instant claim and copending claim 33 disclose a human cell comprising DSBs at a Corfu long or Corfu small segment of a delta-beta hemoglobin region of human chromosome 11.  The different between the instant claim and the copending claim is that copending claim recites addition species segments for the DSBs.  As such, copending claim 33 and instant claim 72 are obvious variants.

Regarding claim 57, both the instant claim and copending claim 33 specify the cell having increased expression of gamma-globulin, thereby increasing HbF in the cells.  
Regarding claim 58, both the instant claim and copending claim 82 specify the human cell as an isolated progenitor cell.  Also both the instant claims and copending claim 50 specify the human cell as an isolated progenitor cell.
Regarding claim 59, both the instant claim and copending claim 84 specify the human cell as a hematopoietic progenitor cell that is capable of giving rise to erythroid linage. Also both copending claim 13 and instant claim 59 specify an induced pluripotent stem cell.  Also both the instant claims and copending claim 51 specify the human cell as an isolated progenitor cell.  Both the instant claim and copending claim 52 specify an induced pluripotent stem cell.
Regarding amended claim 62, copending claim 33 teaches the corfu long and short deletions as discussed above in the discussion of independent claim 72.
Regarding claim 63 and 65, copending claim 33 and the instant claims specify the same species loci comprising nucleic acid sequences that are complementary.
Regarding claim 67, both the instant claim and claim 87 specify the cell is from a patent with beta-hemoglobinopathy.
Regarding claim 68, both the instant claim and claim 87 specify sick cell and thalassemia.
Regarding claim 69, copending claim 33 recites the limitations of the cell of claim 69 and as discussed above including it with a pharmaceutical carrier/salt is an obvious variant.
Regarding claim 73, both the instant claim and copending claim 33 specify Cas9 and gRNAs.  
Regarding claims 66, 74-77, these instant claims as well as copending claims 33 specify sequences for gRNAs.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant submits that Examiner has not identified any specific sequence for the reference application that shares an identity with the sequence recited in the amended claims.  Furthermore, it has not been established that the amended claims which recite specific sequences are anticipated or obvious in view of the 15/550,954.
In response, the method of the copending claim is generic as it the product by process of the instant claims.  The target sequences recited in copending claim 33 span the same region as the instant claims.  As such, copending claims and the instant claims are obvious variants of each other.  If the copending claims and the instant claims are amended in the future are further limited them are SEQ ID NO species for the target sequence that do not overlap.  Then consideration of whether the specific sequences that are modified and their distinctness may make the patentable distinct.  However, the both the instant and copending claims recite a plurality of targets sequences that span the same region.  Therefore, the copending claims and the instant claims have overlapping, non-mutually exclusive subject matter.
(3)  Claims 57-59, 62-63, 65, 67-69, and 72-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 20, 37-40, 42-52, 71-75, and 83-98 of copending Application No. 15/550,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim claims are a species of the instant claims.
Regarding instant claim 72, both the instant claim and copending claims 1 and 71 disclose a human cell produced by genome editing using DNA endonuclease to effect a DSB at one or more loci within the delta-beta globulin loci of human chromosome 11, causing deletions or insertion of chromosomal DNA at the one or more loci.  Copending claims 1 and 71 more narrowly specifies the DNA endonuclease as a Cas9, and the RNAs that exact 5’ and 3’ DSBs comprising the boundary of a region deleted in HPDH deletion selected from the group consisting of HPFH-5 deletion, HPFH-Kenya deletion, HPFH-Black deletion, the long Corfu deletion and the short Corfu deletion.  As such, the copending claim discloses a species of instant claim 46.  Further copending claim differs from the instant claim because it is drawn to a method not a cell product.  However, because the copending claims 1 and  71 discloses a species of instant claim 46, it renders instant claim 46 obvious.
Regarding claim 57, copending claims 1 and 71 specify that the editing of the human cell results in increased levels of HbF as claimed.
Regarding claim 58 and 59, copending claims 3, 4, 20 disclose a hematopoietic progenitor cell and induced pluripotent cell as claimed in the instant claims.
Regarding claim 60, copending claims 1 and 71 disclose Cas9 as claimed.
Regarding claim 61, copending claims 1 and 71 disclose Cas9 and gRNAs as claimed.
Regarding claim 62, copending claims 1 and 71 specify the HPFH deletion species and the Corfu deletion species as claimed.
Regarding claims 63-65, copending claim 37-40 and 42-52 specify gRNAs and target sequences for the HPFH deletions or Corfu deletions as claimed.
Regarding claims 66 and 67, copending claims 72, 73, and 75 specify beta-hemoglobulinopathy and species thereof as claimed.
Regarding claim 69, copending claims 1 and 71 disclose the human cell as described above.  Further, addition of a pharmaceutically acceptable carrier/salt is an obvious variant as described above.
Regarding claims 72, copending claims 1 and 71 disclose the genetic modification for Corfu deletions as claimed.
Regarding claim 73, copending claims 1 and 71 disclose the use of Cas9 and gRNAs as claimed.
Regarding claims 75-77, copending claims 83-98 disclose HFPH deletions sequences and Corfu deletion sequence for targets and gRNA as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant submits that Examiner has not identified any specific sequence for the reference application that shares an identity with the sequence recited in the amended claims.  Furthermore, it has not been established that the amended claims which recite specific sequences are anticipated or obvious in view of the 15/550,951.
In response, Applicant is referred to the discussed above for 15/550954 as to why the arguments are not found persuasive.  Further, it is pointed out the plurality of SEQ ID NO: cited in the instant claims correspond to specific types of mutations that are recited by name (e.g. corfu long and short deletions).  As such, the SEQ ID NOS and the named mutations are in overlapping, non-mutually exclusive target areas of the genome.  

(4)  Claims 57-59, 62-63, 65, 67-69, and 72-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 9, 15-17, 20, 28, 32-34, 36, 39, 43, 46, 55, and 56  of copending Application No. 16/909,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims have overlapping, non-mutually exclusive scope.
Regarding claim 72, as amended, copending claims 1 and 32 and instant claim disclose a human cell produced by genome editing using DNA endonuclease to effect a DSB at one or more loci within the delta-beta globulin loci of human chromosome 11, causing deletions or insertion of chromosomal DNA at the one or more loci.  Copending claim 1 more narrowly specifies a part of DSBs causing a deletion or inversion of DNA between the 5’ and 3’ DSBs.  Thus copending claim 1 is a species of instant claim 46.  Claim 32 is more broadly directed to any cell species.  However, it would have been obvious to an artisan of ordinary skill that human cell is a relevant cell for the claimed gene-editing.  Thus, copending claim 32 is an obvious variant of instant claim 46.  Copending claims are also different from instant claim 42 in that they are methods and the instant claim is a product of said method.  Copending claims 46 and 56 are drawn to the resultant cell product of the methods described above.  As such, these are also obvious variants of the instant claim for reasons discussed above.
Regarding claim 57, copending claims 1 and 35 disclose the increase in HbF as claimed.
Regarding claims 58 and 59, copending claims 9 and 39 disclose the isolated progenitor cell as claimed.  The copending claims do not teach hematopoietic progenitor cells.  However hematopoietic progenitor cells would have been chose by the ordinary artisan because the artisan would recognize that the types of genetic modifications claimed would result in RBC, thus RBC and progenitors thereof would be the most obvious cells of choice to use.  Thus claims 58 and 59 are obvious variants.
Regarding claim 60, copending claims 2 and 33 disclose the same species of DNA endonucleases as the instant claim.  
Regarding claim 61, copending claims 5 and 36 disclose Cas9 and gRNAs as claimed.
Regarding claim 62, copending claims 15 and 17 disclose the limitations HPFH and Corfu deletions as claimed.
Regarding claims 63-66, copending claims 20 and 55 disclose species of target sequences and gRNA found in instant claims 63-66.
Regarding claim 72, copending claims 15 and 17 disclose the Corfu long and short deletion modifications as claimed.
Regarding claim 73, copending claim 5 discloses the Cas9 and gRNAs as claimed.
Regarding claims 74-77, copending claim 20 discloses the boundaries of the Corfu deletions and thus provides the location of the sequences found in these instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant submits that Examiner has not identified any specific sequence for the reference application that shares an identity with the sequence recited in the amended claims.  Furthermore, it has not been established that the amended claims which recite specific sequences are anticipated or obvious in view of the 16909283.
In response, Applicant is referred to the discussed above for 16909283 as to why the arguments are not found persuasive.  Further, it is pointed out the plurality of SEQ ID NO: cited in the instant claims correspond to specific types of mutations that are recited by name (e.g. corfu long and short deletions).  As such, the SEQ ID NOS and the named mutations are in overlapping, non-mutually exclusive target areas of the genome.  


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632